256 S.W.3d 196 (2008)
Donald W. NEWSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90481.
Missouri Court of Appeals, Eastern District, Division Five.
June 24, 2008.
Nancy A. McKerrow, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, C.J., LAWRENCE E. MOONEY, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Donald Newson ("Movant") appeals from the judgment of the Circuit Court of Audrain County denying his Rule 24.035 motion for post-conviction relief. In his appeal, Movant argues that the motion court clearly erred when it failed to find that plea counsel rendered ineffective assistance when he: (1) misinformed Movant that he would have to serve 85% of any sentence he received, or (2) failed to correct Movant's mistaken belief to that effect.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).